J-S36016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: P.N.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: C.H., MOTHER                    :       No. 490 WDA 2022

                 Appeal from the Order Entered March 30, 2022
               In the Court of Common Pleas of Allegheny County
                Civil Division at No(s): CP-02-AP-0000139-2021


BEFORE:      STABILE, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED: NOVEMBER 22. 2022

        Appellant, C.H. (“Mother”), appeals from the order entered in the

Allegheny County Court of Common Pleas, granting the petition of Appellee,

the Allegheny County Office of Children, Youth and Families (“CYF”), for

involuntary termination of Mother’s parental rights to her minor child, P.N.

(“Child”). We affirm.

        The relevant facts and procedural history of this appeal are as follows.

CYF first became involved with the family in 2015, when it received a referral

because Mother and her oldest child had tested positive for marijuana. CYF

received additional referrals in 2015, 2017, and 2018. Child was born in April

2018. In February 2019, CYF opened a case after Mother was hospitalized


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36016-22


due to a physical altercation with a neighbor, and she had no one to care for

her children while in the hospital. At that time, CYF implemented in-home

services and referred Mother for a drug and alcohol assessment.

       Despite CYF’s involvement, the court adjudicated Child dependent on

November 20, 2019.           CYF placed Child into foster care where she has

remained ever since. Around this time, CYF developed a family service plan

(“FSP”) and identified goals for Mother, including improvement of her mental

health, maintaining sobriety, and the development of parenting skills.

Nevertheless, Mother failed to meet these objectives.

       On August 3, 2021, CYF filed a petition to terminate the parental rights

of Mother and W.W. (“Father”). The court conducted a termination hearing

on March 4, 2022. At the hearing, the court heard testimony from Angela

Cameron, one of Mother’s in-home service providers, and Deborah Moncrieff,

a CYF supervisor. Mother did not attend the hearing or present witnesses, but

her attorney was present to cross-examine the CYF witnesses and argue on

Mother’s behalf.      By order entered March 30, 2022, the court terminated

Mother’s parental rights.1 On April 27, 2022, Mother timely filed a notice of

appeal and concise statement of errors per Pa.R.A.P. 1925(a)(2)(i).

       Mother now raises one issue for our review:

          Did the trial court abuse its discretion and/or err as a matter
          of law in concluding that CYF met its burden of proving by
____________________________________________


1The court also involuntarily terminated Father’s parental rights, but he is not
a party to the current appeal.

                                           -2-
J-S36016-22


         clear and convincing evidence that termination of Mother’s
         parental rights would best serve the needs and welfare of
         the child pursuant to 23 Pa.C.S. § 2511(b)?

(Mother’s Brief at 6).

      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by [the] finder of fact. The burden of proof
            is on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted). The
         standard of clear and convincing evidence means testimony
         that is so clear, direct, weighty, and convincing as to enable
         the trier of fact to come to a clear conviction, without

                                     -3-
J-S36016-22


           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

     CYF filed a petition for the involuntary termination of Mother’s parental

rights on the following grounds:

           § 2511. Grounds for involuntary termination

               (a) General rule.— The rights of a parent in regard to
           a child may be terminated after a petition filed on any of the
           following grounds:

                                     *     *   *

                     (2) The repeated and continued incapacity,
              abuse, neglect or refusal of the parent has caused the
              child to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                     *     *   *

                    (5) The child has been removed from the care of
              the parent by the court or under a voluntary agreement
              with an agency for a period of at least six months, the
              conditions which led to the removal or placement of the
              child continue to exist, the parent cannot or will not
              remedy those conditions within a reasonable period of

                                         -4-
J-S36016-22


              time, the services or assistance reasonably available to
              the parent are not likely to remedy the conditions which
              led to the removal or placement of the child within a
              reasonable period of time and termination of the parental
              rights would best serve the needs and welfare of the
              child.

                                      *     *   *

                     (8) The child has been removed from the care of
              the parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions which
              led to the removal or placement of the child continue to
              exist and termination of parental rights would best serve
              the needs and welfare of the child.

                                      *     *   *

                (b) Other considerations.―The court in terminating
           the rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), (b). “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.

      On appeal, Mother argues that the record does not include sufficient

evidence demonstrating that termination best serves the needs and welfare


                                          -5-
J-S36016-22


of Child. Mother claims that the record lacks any expert opinions to support

the court’s determination.            Mother maintains that she underwent a

psychological evaluation, but CYF did not provide evidence of the evaluation

for the court’s consideration.        Mother insists that CYF also failed to offer

evidence of the impact “that termination would have on [Child], psychological

or otherwise.” (Mother’s Brief at 11). Mother emphasizes that both of CYF’s

witnesses “acknowledged the love and bond between Mother and [Child].”

(Id. at 16). Additionally, Mother complains that Child was at an appropriate

age and development level to express a position regarding the preservation

of the parent-child relationship, yet the court did not hear from Child. Based

upon the foregoing, Mother concludes that this Court must reverse the order

terminating her parental rights.2 We disagree.

       Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.         In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. (internal citations omitted).

          In this context, the court must take into account whether a
          bond exists between child and parent, and whether
____________________________________________


2 In her brief, Mother does not include a challenge to the evidence supporting
termination under Section 2511(a).

                                           -6-
J-S36016-22


        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and may properly have his or her rights terminated.” In re

B.L.L., 787 A.2d 1007, 1013 (Pa.Super. 2001).

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert [herself] to take and maintain
        a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his or her ability, even in difficult

                                    -7-
J-S36016-22


          circumstances. A parent must utilize all available resources
          to preserve the parental relationship, and must exercise
          reasonable firmness in resisting obstacles placed in the path
          of maintaining the parent-child relationship. Parental rights
          are not preserved by waiting for a more suitable or
          convenient time to perform one’s parental responsibilities
          while others provide the child with his or her physical and
          emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

       Instantly, the court conducted the termination hearing on March 4,

2022.3 CYF presented Ms. Cameron, who testified that Mother is one of her

clients. Ms. Cameron continues to meet with Mother once each week. (See

N.T. Termination Hearing at 7). Ms. Cameron testified that CYF’s goals for

Mother included enrollment in parenting classes, a drug and alcohol

assessment, and improved mental health. (See id. at 8). Mother had mixed

success in completing her goals.          Although Mother completed a parenting

class, she did not find a mental health program that would accept her.

Additionally, Ms. Cameron explained that the drug and alcohol program at

Pathways “did not believe [Mother] needed any treatment.” (Id. at 9).

       CYF then presented Ms. Moncrieff, who testified that “Mother’s very



____________________________________________


3 Mother correctly notes that Child did not testify at the hearing. Our review
of the record, however, reveals that Child’s counsel was present at the
hearing. Counsel indicated that she met with Child regarding the termination
petition. During this meeting, Child “was not able to state a preference
regarding termination and adoption due to her age and level of development.”
(N.T. Termination Hearing, 3/4/22, at 81).

                                           -8-
J-S36016-22


attentive to the children when I’m around. Loving and caring.” (Id. at 40).

Ms. Moncrieff explained, however, that Mother’s visits with Child were

inconsistent, and Mother does not always provide confirmation prior to visiting

Child. This lack of consistent contact “weakened the bond between mother

and child.”     (Id.)   Ms. Moncrieff acknowledged that Mother’s visits were

impacted by the COVID-19 pandemic, but Mother’s visits continued to be

inconsistent after pandemic-related restrictions eased. Specifically, Mother

attended only three (3) out of nineteen (19) scheduled visits with Child

between August 2020 and December 2020.4 (See id. at 35). Mother began

to visit Child “more regularly” beginning in March 2021. (See id. at 37).

       In May 2021, Mother became entitled to weekly in-home visits, but she

did not always confirm the visits. (See id. at 38). Ms. Moncrieff explained

that Mother meets Child’s psychological needs when she participates in weekly

visits, which Child enjoys. Mother does not, however, meet Child’s educational

or developmental needs. Rather, Ms. Moncrieff emphasized that foster mother

meets Child’s educational, psychological, and developmental needs, and Child

calls foster mother “mommy.” (See id. at 41).

       Ms. Moncrieff further described why CYF sought termination of Mother’s

parental rights:

          The prior referral is her giving birth to all of the children
          while smoking marijuana during her pregnancy. History of
____________________________________________


4 Ms. Moncrieff clarified that three (3) of the missed visits were not the fault
of Mother. (See N.T. Termination Hearing at 36).

                                           -9-
J-S36016-22


         being depressed and mental health issues interfering with
         her ability to parent and not addressing her mental health
         issues. She’ll get into treatment and leave. Doesn’t stay
         long in treatment. She has a history of neglecting the
         children, leaving them home alone.        Her history of a
         warrant, being arrested. The conditions which led the
         children being removed not addressed. Mental health
         sobriety. History of THC usage. DUI. And fighting, making
         poor decisions with the neighbors. [Interpersonal violence]
         history with her partner. Everything else that goes into
         parenting, civility, staying out of violence, confrontation,
         staying sober, address her mental health, not being
         arrested, not neglecting her children when she feels
         overwhelmed.

(Id. at 41-42).     Based upon the foregoing, Ms. Moncrieff opined that

termination was in Child’s best interests. Child receives care and stability with

foster mother. Despite the presence of some bond between Mother and Child,

“[Child] needs stability. She needs to be able to feel safe and be able to thrive

and grow without being in fear of what is next to come.” (Id. at 43).

      The court considered this testimony and determined that CYF presented

sufficient evidence under Section 2511(b):

         There was clear and convincing evidence presented that
         Mother was not meeting [Child’s] medical needs,
         educational needs, emotional needs nor psychological
         needs. There were multiple times CYF discovered Mother
         leaving young children alone to fend for themselves. There
         is no doubt to [the c]ourt that Mother has love for [Child].
         However, she has failed to establish her ability to provide a
         safe and stable home for [Child] nor her other children. At
         the March 4, 2022 termination of parental rights hearing,
         [the c]ourt considered all of Mother’s progress, and
         determined that Mother has not shown her ability to
         properly care for [Child] since [Child] came into care in
         October of 2019. [The c]ourt believes the testimony from
         both the casework[er] and CYF supervisor was credible.
         There was absolutely no testimony that Mother had the

                                     - 10 -
J-S36016-22


          ability to keep [Child] safe nor meet her needs.

(Trial Court Opinion, 7/22/22, at 11). We accept the court’s determination.

       To the extent that Mother now argues the court should have considered

expert testimony about the impact of termination, such testimony is not

required.5 See In re Z.P., supra. Here, the inconsistency of Mother’s contact

with Child has weakened their bond. (See N.T. Termination Hearing at 41-

42). Although Mother exhibits love and care to Child during the visits she

attends, Mother has been unable to maintain the parent-child relationship.

See In re B., N.M., supra. Terminating Mother’s parental rights would not

destroy an existing, necessary, and beneficial relationship for Child. See In

re Z.P., supra. Based upon the foregoing, the record supports the court’s

conclusion that CYF presented clear and convincing evidence warranting

termination under Section 2511(b).             See id.   Consequently, we affirm the

order terminating Mother’s parental rights to Child.

       Order affirmed.




____________________________________________


5 Additionally, Ms. Moncrieff testified that she did not yet have the
psychologist’s individual evaluation of Mother at the time of the termination
hearing. (See N.T. Termination Hearing at 32).

                                          - 11 -
J-S36016-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                          - 12 -